           Case 7:12-cv-06421-KMK Document 249 Filed 05/27/21 Page 1 of 3

                                   PAUL A. RACHMUTH
                                   ATTORNEY AT LAW
                             265 SUNRISE HIGHWAY, STE. 1515
                          ROCKVILLE CENTRE, NEW YORK 11570
       TELEPHONE: (516) 330-0170 PAUL@PARESQ.COM         FACSIMILE: (516) 543-0516


                                                                                     May 27, 2021
VIA ECF FILING

Hon. Kenneth M. Karas,
United States District Court Judge
District Court, Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

Re:    Securities and Exchange Commission v. Bronson et al. 12-cv-6421 (KMK)
       Response to SEC Letter Dated May 25, 2021 and Request for Additional Witness


       Dear Hon. Karas,

        I write the Court to point out the serious misstatements contained in the Securities and
Exchange Commission’s (the “SEC”) letter dated May 25, 2021 (the “SEC Reply Letter”) and
request the Court direct additional witnesses to appear to provide evidence that will refute certain
of the SEC’s statements.

       Response to the SEC Reply Letter

        First, the SEC Reply Letter suggests that Mr. Bronson controls two previously
undisclosed companies, North Caicos Resort Company, LTD and TVED, Ltd. their statements
are far more than merely misleading. On March 7, 2021, Mr. Bronson produced documents
detailing his (as yet unsuccessful) efforts to develop land in the Turks and Cacaos Islands
(“TCI”) on behalf of Voice2IP, LLC (“V2IP”). These documents included power point
presentations for the North Cacaos Resort Company Ltd. and TVED Ltd. (the “TCI Companies”)
development projects.1

       During both Mr. and Mrs. Bronson’s depositions, the SEC asked about the TCI
Companies. Both testified that Mrs. Bronson, along with two other parties, Tom Chu and Vanis
Chung, owned the entities, which were established for the purpose of pursuing the North Caicos
Resort development project and that the entities held no assets except maybe $500 in a bank
account. Copies of the relevant pages from the Bronsons’ depositions are annexed hereto as
Exhibit 1.


       1
         It should be noted, the “third party” who produced the documents cited by the SEC
appears to be TVED, Ltd.’s counsel, who’s information was disclosed in the Power Point
presentations.
                  Case 7:12-cv-06421-KMK Document 249 Filed 05/27/21 Page 2 of 3
SEC v. Bronson et al. 12-cv-6421 (KMK)
Response to SEC Letter Dated May 25, 2021
May 27, 2021
Page 2 of 3

                 No financial information for the TCI Companies had been produced because none exists.
        As explained to the SEC during the depositions and at other times, those companies are not
        active. Even the documents cited by the SEC demonstrate that they were cashless entities that
        were attempting to assemble a land deal in TCI. The SEC’s contention, therefore, that these
        companies point to Mr. Bronson’s ability to pay $6 million in 90 days is just ludicrous. Rather,
        they demonstrate that Mr. Bronson has been trying to create land development companies that
        will, in the future, generate income that will pay the judgment.

                 The SEC Reply Letter further alleges that the Bronsons (and me through my affirmation)
        “fails to offer any evidence that [Mr.] Bronson cannot comply with the payment plan proposed
        by the Commission – essentially that Bronson pay half the judgment within 90 days and the
        balance including accruing interest in a year.” This statement is also incorrect. The Bronsons
        have submitted thousands of pages of bank statements from every bank account they own. They
        have provided financial disclosure statements detailing their income and expenses. And while
        the SEC alleges that they failed to include contributions to household expense, the Bronsons
        testified that Mr. Kellas provide such support. (And the SEC has demonstrated they already
        have Top Knot, Inc. USA’s bank account statements showing those contributions to household
        expenses.) Accordingly, the SEC has all the financial documents to know that Mr. Bronson
        cannot make the payments they are suggesting.2

               Mr. Bronson firmly contends that none of the documents in his possession pertaining to
        Top Knot are responsive to the SEC’s subpoena. Notwithstanding his contention, Mr. Kellas has
        waived privilege and has directed Mr. Bronson to produce all of Top Knot’s financial records,
        including its bank and brokerage account statements. These documents have been provided to
        the SEC today. The documents support Mr. Bronson’s prior statements that Top Knot does not
        now have cash to satisfy, or even make a material payment towards, the judgement amount.
        However, Top Knot has interests in companies that Mr. Bronson believes will be able to be used
        to make significant payments in the near future.

                Requests for Witnesses

              Mr. Bronson will need to call witnesses of his own to refute the inaccurate allegations
        made by the SEC, as follows.

                1.      William Conway, Securities and Exchange Commission
                The SEC continues to allege that Top Knot is the owner of two bonds sold to it by Titan
        Securities. It makes this allegation despite knowing that the bonds are forgeries. The Bronsnons
        alerted Mr. Conway and the Federal Bureau of Investigations to the situation. Mr. Conway is a
        lead counsel on the Rivex litigation (SEC v. Gomes, et al. D.Ma 20-cv-11092), which is directly
        connected to individuals who issued the forged bonds. Mr. Conway can, therefore, testify as to
        the true status of the bonds.


        2
         It should also be noted that the SEC somehow misconstrues Mr. Bronson’s statement that he expects to begin
        earning money from his work for Top Knot to mean he owns Top Knot.
                 Case 7:12-cv-06421-KMK Document 249 Filed 05/27/21 Page 3 of 3
SEC v. Bronson et al. 12-cv-6421 (KMK)
Response to SEC Letter Dated May 25, 2021
May 27, 2021
Page 3 of 3

                2.      Zoya Faessler, RBC Royal Bank (Bahamas)
                The SEC alleges that the Bronsons and TVED hold assets in TCI and have transacted
        business there.
                Zoya Faessler is the RBC Royal Bank specialist who handled TVED LLC’s account. She
        will be used to demonstrate that TVED never had more than $500 in its bank account and has
        never closed a transaction in TCI.

                3.     James Bursey, Invest TCI
                James Bursey was the Chief Executive Officer of Invest TCI, the entity that is the TCI
        Government’s gatekeeper for all investments in TCI. Mr. will be used to demonstrate that (a)
        Mr. Bronson never held himself out to be an owner of, or having control over, the TCI
        Companies. Rather, Mr. Bronson always acted as the TCI Companies’ counsel. Mr. Bursey will
        also be used to demonstrate that the Bronsons and Top Knot never transacted business in TCI.

                4.     Rex Messam, Engel & Voelkers
                The SEC is alleging that certain transactions occurred in the Turks and Caicos Islands. It
        uses Rex Messam’s correspondences to bolster its position that the Brosons have assets in the
        Turks and Caicos Islands. Mr. Messam will be used to demonstrate that the Bronsons have no
        assets in TCI and have not closed any transactions relating to asset purchases there.



                Respectfully Submitted,


                Paul Rachmuth

        Enc.
